Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 1 of 17 PageID 1550




                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    TAMPA DIVISION

    SECURITIES AND EXCHANGE
    COMMISSION,

                Plaintiff,

    v.                                        Case No. 8:20-cv-325-T-35AEP

    BRIAN DAVISON,
    BARRY M. RYBICKI,
    EQUIALT LLC,
    EQUIALT FUND, LLC
    EQUIALT FUND II, LLC,
    EQUIALT FUND III, LLC,
    EA SIP, LLC,

                Defendants,
    and

    128 E. DAVIS BLVD., LLC;
    310 78TH AVE, LLC;
    551 3D AVE S, LLC;
    604 WEST AZEELE, LLC;
    2101 W. CYPRESS, LLC;
    2112 W. KENNEDY BLVD, LLC;
    5123 E. BROADWAY AVE, LLC;
    BLUE WATERS TI, LLC; BNAZ, LLC;
    BR SUPPORT SERVICES, LLC;
     BUNGALOWS TI, LLC;
    CAPRI HAVEN, LLC; EA NY, LLC;
    EQUIALT 519 3RD AVE S., LLC;
    MCDONALD REVOCABLE LIVING TRUST;
    ILVER SANDS TI, LLC;
    TB OLDEST HOUSE EST. 1842, LLC.

                Relief Defendants.
    ____________________________________/

            RECEIVER’S FIRST QUARTERLY FEE APPLICATION FOR
           ORDER AWARDING FEES, COSTS, AND REIMBURSEMENT OF
               COSTS TO RECEIVER AND HIS PROFESSIONALS
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 2 of 17 PageID 1551




           Burton W. Wiand, the Court-appointed Receiver over the corporate Defendants and

    all Relief Defendants (the “Receiver” and the “Receivership” or “Receivership Estate”)

    pursuant to the Court’s Order dated February 14, 2020 (Doc. 11) (the “Order Appointing

    Receiver”), respectfully submits this First Quarterly Fee Application to the Court for the

    entry of an order awarding fees and the reimbursement of costs to the Receiver and his

    professionals. This Application covers all fees and costs incurred through March 31, 2020.

    A Standardized Accounting Report (the “Accounting Report”) from the inception of the

    Receivership through March 31, 2020 is attached as Exhibit 1. 1

                                    Case Background and Status

           As of the date of filing this Application, the Court has appointed Burton W. Wiand as

    Receiver over the assets of the following entities and individuals:

           a)      Defendants EquiAlt LLC; EquiAlt Fund, LLC; EquiAlt Fund II, LLC; EquiAlt
                   Fund III, LLC; and EA SIP, LLC; and

           b)      Relief Defendants 128 E. Davis Blvd, LLC; 310 78th Ave, LLC; 551 3D Ave
                   S, LLC; 604 West Azeele, LLC; 2101 W. Cypress, LLC; 2112 W. Kennedy
                   Blvd, LLC; 5123 E. Broadway Ave, LLC; Blue Waters TI, LLC; BNAZ,
                   LLC; BR Support Services, LLC; Bungalows TI, LLC; Capri Haven,
                   LLC; EA NY, LLC; EquiAlt 519 3rd Ave S., LLC; McDonald Revocable
                   Living Trust; Silver Sands TI, LLC; TB Oldest House Est. 1842, LLC.

    See Doc. 11. The foregoing Defendants and Relief Defendants are collectively referred to as

    the “Receivership Entities.”

           On May 8, 2020, the Receiver filed his First Quarterly Status Report (Doc. 84) (the

    “Quarterly Status Report”), which contains comprehensive and detailed information

    1  The Securities and Exchange Commission (“SEC” or the “Commission”) provided the
    Receiver with detailed Billing Instructions for Receivers in Civil Actions Commenced by the
    Commission (the “Billing Instructions”). The Accounting Report is one of the requirements
    contained in the Billing Instructions.



                                                   2
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 3 of 17 PageID 1552




    regarding the case background and status; the recovery of assets; financial information about

    Receivership Entities; the Receiver’s proposed course of action regarding assets in the

    Receivership Estate; the potential establishment of a claims process; and related (and/or

    contemplated) litigation involving Receivership Entities.       The Receiver incorporates the

    Quarterly Status Report into this Application and has attached a true and correct copy of the

    Quarterly Status Report as Exhibit 2 for the Court’s convenience. The Quarterly Status

    Report addresses all activity that resulted in the fees and costs sought in this motion.

                        Professional Services Rendered and Costs Incurred

           The Order Appointing Receiver authorizes the Receiver to “solicit persons and

    entities (‘Retained Personnel’) to assist him in carrying out the duties and responsibilities

    described in this Order” and states that the “Receiver and Retained Personnel are entitled to

    reasonable compensation and expense reimbursement from the Receivership Estates,” subject

    to approval by the Court. See Doc. 11 ¶¶ 31, 32. The Order Appointing Receiver also

    requires that the Receiver obtain the Court’s authorization of the retention of any Retained

    Personnel. See Doc. 11 ¶ 31. On March 20, 2020, the Receiver filed a motion approve the

    retention of Coldwell Banker to provide valuations of properties owned by the Receivership

    Entities (Doc. 61), which is still pending. Paragraph 6 of the Order Appointing Receiver

    provides for the Receiver to engage persons “to assist the Receiver in carrying out the

    Receiver’s duties and responsibilities, including . . . accountants . . . .” To that end, the

    Receiver retained PDR CPAs (“PDR”) to assist with general accounting and tax services for

    the Receivership. Out of an abundance of caution, the Receiver filed an unopposed motion to




                                                    3
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 4 of 17 PageID 1553




    approve the retention of PDR on April 9, 2020. The Court granted this motion on May 11,

    2020 (Doc. 85).

            The Order Appointing Receiver also specifically authorized the Receiver to retain (1)

    Wiand Guerra King P.A. (“WGK”) to provide legal services; (2) Yip Associates (“Yip”) to

    provide forensic accounting services; (3) E-Hounds, Inc. (“E-Hounds”) to provide computer

    forensic services; (4) RWJ Group, LLC (“RWJ”) to provide asset management and

    investigative services; (5) Freeborn & Peters LLP (“Freeborn”) to provide legal services

    relating to information technology; (6) Baskin Richards PLC (“Baskin”), legal counsel in

    Arizona, to assist in the service of the Order Appointing Receiver and securing records and

    assets; and (7) Digital Acuity LLC (“Digital Acuity”), forensic investigators in Arizona, to

    assist in securing records (the foregoing and PDR are collectively, the “Professionals”). 2

    See Doc. 11 ¶¶ 3, 16. The Receiver has not previously sought the reimbursement of any fees

    or costs in this matter.

            As shown in the Quarterly Status Report, the Professionals have provided services

    and incurred expenses to investigate the affairs of the Receivership Entities, preserve

    Receivership assets, attempt to locate and recover additional assets, and analyze investor

    information for an eventual claims process and possible litigation. These services are for the

    benefit of aggrieved investors, creditors, and other interested parties.




    2  The Order Appointing Receiver specifically authorized the Receiver to retain
    “investigators, and counsel in Phoenix, Arizona to assist in the service of the Order and
    securing of records and assets.” See Doc. 11 ¶ 3. Pursuant to this paragraph, the Receiver
    retained Baskin and Digital Acuity as stated above.




                                                    4
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 5 of 17 PageID 1554




    I.     The Receiver.

           The Receiver requests the Court award him fees for the professional services rendered

    through March 31, 2020, in the amount of $79,560.00. The standard hourly rate the Receiver

    charges clients in private litigation is $500. However, the Receiver agreed, for purposes of

    his appointment as the Receiver, that his hourly rate would be reduced to $360, representing

    nearly a thirty percent discount off the standard hourly rate which he charges clients in

    comparable matters. This rate was set forth in the Receiver’s submission to the SEC. See

    Doc. 6, Ex. 1.

           The Receiver commenced services immediately upon his appointment. The Receiver

    has billed his time for these activities in accordance with the Billing Instructions, which

    request that this motion contain a narrative of each “business enterprise or litigation matter”

    for which outside professionals have been employed. The Billing Instructions identify each

    such business enterprise or litigation matter as a separate “project.” Further, the Billing

    Instructions request that time billed for each project be allocated to one of several Activity




                                                  5
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 6 of 17 PageID 1555




    Categories. 3   At this early stage of the Receivership, no separate matters have been

    commenced to warrant billing as a separate project.

           For the time covered by this motion, the work of the Receiver and WGK focused on

    investigating the fraud and related activities, locating and taking control of Receivership

    assets, investigating and pursuing additional assets for the Receivership, and analyzing

    investor information for an eventual claims process and possible litigation. These activities

    of the Receiver are set forth in detail in the Quarterly Status Report. Ex. 2. A copy of the

    statement summarizing the Receiver’s services rendered for the Receivership is attached as

    Exhibit 3. The Receiver’s time and fees for services rendered for each Activity Category

    through March 31, 2020, are as follows:




    3  The Activity Categories set forth by the Commission in the Billing Instructions are as
    follows: (1) Asset Analysis and Recovery, which is defined as identification and review of
    potential assets including causes of action and non-litigation recoveries; (2) Asset
    Disposition, which is defined as sales, leases, abandonment and related transaction work
    (where extended series of sales or other disposition of assets is contemplated, the Billing
    Instructions provide that a separate category should be established for each major
    transaction); (3) Business Operations, which is defined as issues related to operation of an
    ongoing business; (4) Case Administration, which is defined as coordination and compliance
    activities, including preparation of reports to the court, investor inquiries, etc.; (5) Claims
    Administration and Objections, which is defined as expenses in formulating, gaining
    approval of and administering any claims procedure; and (6) Employee Benefits/Pensions,
    which is defined as review issues such as severance, retention, 401K coverage and
    continuance of pension plan. The Billing Instructions provide that time spent preparing
    motions for fees may not be charged to the Receivership Estate. In accordance with these
    instructions, the Receiver created an additional Activity Category for work on fees motions
    and has accounted for time spent on such work but has not charged any amount for that work.



                                                  6
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 7 of 17 PageID 1556




                                         Receivership
                        Receiver’s Time and Fees for Services Rendered

                                                        Hours
                          Activity Category           Expended    Fee Amount
                    Asset Disposition                      3.90       $1,404.00
                    Asset Analysis and Recovery          190.80     $68,688.00
                    Business Operations                   22.70       $8,172.00
                    Case Administration                    3.60       $1,296.00
                    TOTAL                                221.00     $79,560.00


    II.    Wiand Guerra King P.A.

           The Receiver requests the Court award WGK fees for professional services rendered

    and costs incurred through March 31, 2020, in the amounts of $158,204.75 and $7,472.15,

    respectively.   A categorization and summary of all costs for which WGK seeks

    reimbursement is attached as Exhibit 4.

           As an accommodation to the Receiver and to conserve the resources of the

    Receivership Estate, WGK’s attorneys and paralegals have agreed to reduce their standard

    rates as provided in the fee schedule attached as Exhibit 5. WGK began providing services

    immediately upon the appointment of the Receiver. The activities of WGK for the time

    covered by this motion are set forth in the Quarterly Status Report. See Ex. 2. WGK has

    billed time for these activities in accordance with the Billing Instructions. As discussed

    above, at this early stage of the Receivership, the work of the Receiver and WGK focused on

    investigating the fraud and related activities, locating and taking control of Receivership

    assets, investigating and pursuing additional assets for the Receivership, and analyzing

    investor information for the eventual claims process and possible litigation. Ex. 2. A copy

    of the statement summarizing the services rendered and costs incurred by WGK through




                                                  7
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 8 of 17 PageID 1557




    March 31, 2020, is attached as Exhibit 6. WGK’s time and fees for services rendered on this

    matter for each Activity Category are as follows:

                                       Receivership
                          WGK’s Time and Fees for Services Rendered

                                                         Hours
                         Activity Category              Expended   Fee Amount
                   Asset Disposition                         44.50 $10,279.00
                   Asset Analysis and Recovery              431.30 $115,288.75
                   Business Operations                       92.20 $20,340.50
                   Case Administration                       87.30 $12,296.50
                   TOTAL                                    655.30 $158,204.75


    III.   Yip Associates.

           The Receiver requests the Court award Yip fees for professional services rendered

    and costs incurred through March 31, 2020, in the amount of $238,151.50. Yip is a forensic

    accounting firm that specializes in insolvency and restructuring, Ponzi schemes, fraud

    investigations, insolvency taxation, business valuation, and litigation support.       Yip is

    assisting the Receiver with the cash-in/cash-out analysis the Receiver needs to perform to

    establish a claims process and for other purposes. Yip started providing services for the

    Receivership on February 14, 2020.      Copies of the statements summarizing the services

    rendered and costs incurred for the pertinent period are attached as composite Exhibit 7.

    IV.    PDR CPAs.

           The Receiver requests the Court award PDR fees for professional services rendered

    and costs incurred through March 31, 2020, in the amount of $13,844.14. PDR is an

    accounting firm that specializes in tax matters and has extensive experience with the tax

    treatment of settlement funds. PDR is assisting the Receiver with internal Receivership




                                                  8
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 9 of 17 PageID 1558




    accounting, financial reporting, and tax preparation and filing.     PDR started providing

    services for the Receivership on February 17, 2020. The Court approved hourly billing rates

    for PDR’s professionals (Doc. 85). PDR has billed its professionals’ time in accordance with

    these rates with one exception. PDR’s senior managers are approved at a rate of $180 per

    hour. For the time covered by this motion, PDR billed the senior manager working on this

    matter at a lower rate of $155 per hour resulting in a discount of $306.25. Copies of the

    statements summarizing the services rendered and costs incurred for the pertinent period are

    attached as composite Exhibit 8.

    V.     E-Hounds, Inc.

           The Receiver requests the Court award E-Hounds fees for professional services

    rendered and costs incurred through March 31, 2020, in the amount of $36,034.38. E-

    Hounds is a computer forensics firm that assists the Receiver in securing and analyzing

    electronic data. E-Hounds started providing services for the Receivership on February 14,

    2020. Copies of the statements summarizing the services rendered and costs incurred for the

    pertinent period are attached as composite Exhibit 9.

    VI.    The RWJ Group, LLC.

           The Receiver requests the Court award RWJ fees for professional services rendered

    and costs incurred through March 31, 2020, in the amounts of $44,712.00 and $2,627.04,

    respectively. RWJ, which is owned and operated by Roger Jernigan, is an asset management

    and investigation firm.    RWJ assists the Receiver with overseeing ongoing business

    operations and property recovered by the Receiver, including aiding with efforts to sell such

    businesses and property. Its efforts are designed to ensure that Receivership assets are




                                                 9
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 10 of 17 PageID 1559




    maintained and/or enhanced to allow for maximum recovery for the Receivership Estate.

    RWJ started providing services for the Receivership on February 10, 2020. Copies of the

    statements summarizing the services rendered and costs incurred for the pertinent period are

    attached as composite Exhibit 10.

    VII.   Freeborn & Peters LLP.

           The Receiver requests the Court award Freeborn fees for professional services

    rendered through March 31, 2020, in the amount of $16,389.00.          Freeborn provides legal

    services to the Receiver in connection with information technology, data collection, and

    potential privacy and confidentiality issues. Freeborn started providing services for the

    Receivership on February 19, 2020.       A copy of the statement summarizing the services

    rendered and costs incurred for the pertinent period is attached as Exhibit 11.

    VIII. Baskin Richards PLC.

           The Receiver requests the Court award Baskin fees for professional services rendered

    and costs incurred through March 31, 2020, in the amount of $13,951.13. Baskin, located in

    Arizona, provides local counsel services to effectuate the service of the Order Appointing

    Receiver and secure records and assets located in Arizona. Baskin started providing services

    for the Receivership on February 11, 2020.          A copy of the statement summarizing the

    services rendered and costs incurred for the pertinent period is attached as Exhibit 12. 4



    4  Exhibits 3, 6, 10, and 12 contain a limited number of entries that predate the Receiver’s
    appointment on February 14, 2020. These matters generally include communications and
    meetings with the SEC regarding the Order Appointing Receiver, the logistics for obtaining
    access to Receivership properties and coordinating with law enforcement, and the
    identification of Receivership bank accounts. These pre-appointment activities were
    necessary to prevent the disposition of assets and benefitted the Receivership Estate.



                                                   10
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 11 of 17 PageID 1560




    IX.    Digital Acuity LLC.

           The Receiver requests the Court award Digital Acuity fees for professional services

    rendered and costs incurred through March 31, 2020, in the amount of $13,160.10. Digital

    Acuity is a computer forensics firm located in Arizona. Digital Acuity assisted the Receiver

    in securing and analyzing electronic data from Receivership offices located in Arizona.

    Digital Acuity started providing services for the Receivership on February 15, 2020. A copy

    of the statement summarizing the services rendered and costs incurred for the pertinent

    period is attached as Exhibit 13.

                                   MEMORANDUM OF LAW

           It is well settled that this Court has the power to appoint a receiver and to award the

    receiver and those appointed by him fees and costs for their services. See, e.g., S.E.C. v.

    Elliott, 953 F.2d 1560 (11th Cir. 1992) (receiver is entitled to compensation for faithful

    performance of his duties); Donovan v. Robbins, 588 F. Supp. 1268, 1272 (N.D. Ill. 1984)

    (“[T]he receiver diligently and successfully discharged the responsibilities placed upon him

    by the Court and is entitled to reasonable compensation for his efforts.”); S.E.C. v. Custable,

    1995 WL 117935 (N.D. Ill. Mar. 15, 1995) (receiver is entitled to fees where work was of

    high quality and fees were reasonable); S.E.C. v. Mobley, 1317RCC, 2000 WL 1702024

    (S.D.N.Y. Nov. 13, 2000) (court awarded reasonable fees for the receiver and his

    professionals); see also Doc. 11 ¶ 16. The determination of fees to be awarded is largely

    within the discretion of the trial court. See Monaghan v. Hill, 140 F.2d 31, 34 (9th Cir.

    1944). In determining reasonable compensation for the services rendered by the Receiver




                                                  11
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 12 of 17 PageID 1561




    and his Professionals, the Court should consider the circumstances surrounding the

    Receivership. See Elliot, 953 F.2d at 1577.

            Here, because of the nature of this case, it is necessary for the Receiver to employ

    attorneys and accountants experienced and familiar with financial frauds, federal

    receiverships, securities, banking, and finance. Further, to perform the services required and

    achieve the results obtained to date, the skills and experience of the Receiver and the

    Professionals in the areas of fraud, securities, computer and accounting forensics, and

    financial transactions are indispensable.

            As discussed above, the Receiver and WGK have discounted their normal and

    customary rates as an accommodation to the Receivership and to conserve Receivership

    assets. The rates charged by the attorneys and paralegals are at or below those charged by

    attorneys and paralegals of comparable skill from other law firms in the Middle District of

    Florida.

            This case has been time-intensive for the Receiver and his Professionals because of

    the need to resolve many issues rapidly and efficiently. The attached Exhibits detail the time,

    nature, and extent of the professional services rendered by the Receiver and his Professionals

    for the benefit of investors, creditors, and other interested parties. The Receiver anticipates

    that additional funds will be obtained through the Receiver’s negotiations or litigation with

    third parties.

            Although the SEC investigated and filed the initial pleadings in this case, as directed

    by the Order Appointing Receiver (see, e.g., Doc. 11 ¶¶ 2, 4), the Receiver is now involved

    with the investigation and forensic analysis of the events leading to the commencement of the




                                                  12
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 13 of 17 PageID 1562




    pending action, the efforts to locate and gather investors’ money, the determination of

    investor and other creditor claims and any ultimate payment of these claims. While the

    Receiver is sensitive to the need to conserve the Receivership Entities’ assets, he believes the

    fees and costs expended to date were reasonable, necessary, and benefited the Receivership.

    Notably, the Commission has no objection to the relief sought in this motion. Custable, 1995

    WL 117935 at *7 (“In securities law receiverships, the position of the SEC in regard to the

    awarding of fees will be given great weight.”).

                                           CONCLUSION

           Under the Order Appointing Receiver, the Receiver, among other things, is

    authorized and empowered to engage professionals to assist him in carrying out his duties

    and obligations. The Order Appointing Receiver further provides that he apply to the Court

    for authority to pay himself and his Professionals for services rendered and costs incurred. In

    exercising his duties, the Receiver has determined that the services rendered and their

    attendant fees and costs were reasonable, necessary, advisable, and in the best interests of the

    Receivership.




                                                  13
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 14 of 17 PageID 1563




             WHEREFORE, Burton W. Wiand, the Court-appointed Receiver, respectfully

    requests that this Court award the following sums and direct that payment be made from the

    Receivership assets: 5

                 Burton W. Wiand, Receiver                                 $79,560.00
                 Wiand Guerra King P.A.                                   $165,676.90
                 Yip Associates                                           $238,151.50
                 PDR CPAs                                                  $13,844.14
                 E-Hounds, Inc.                                            $36,034.38
                 RWJ Group, LLC                                            $47,339.04
                 Freeborn & Peters LLP                                     $16,389.00
                 Baskin Richards PLC                                       $13,951.13
                 Digital Acuity LLC                                        $13,160.10


                                LOCAL RULE 3.01(g) CERTIFICATION

             Undersigned counsel for the Receiver has conferred with counsel for the SEC and is

    authorized to represent to the Court that the SEC does not oppose the relief requested in this

    motion. Counsel for defendant Brian Davison has not consented to the relief sought. Counsel

    for Barry Rybicki takes no position on the motion. Both individual defendants reserve their

    rights as to this motion.

                                    CERTIFICATE OF SERVICE

             I HEREBY CERTIFY that on May 18, 2020, I electronically filed a true and correct

    copy of the foregoing with the Clerk of the Court through the CM/ECF system, which served

    counsel of record.




    5   A proposed order is attached as Exhibit 14.



                                                      14
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 15 of 17 PageID 1564




                                       s/Katherine C. Donlon
                                       Katherine C. Donlon, FBN 0066941
                                       kdonlon@wiandlaw.com
                                       Jared J. Perez, FBN 0085192
                                       jperez@wiandlaw.com
                                       WIAND GUERRA KING P.A.
                                       5505 West Gray Street
                                       Tampa, FL 33609
                                       Tel.: (813) 347-5100
                                       Fax: (813) 347-5198

                                       Attorneys for the Receiver Burton W. Wiand




                                       15
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 16 of 17 PageID 1565




                                RECEIVER’S CERTIFICATION

           The Receiver has reviewed this First Quarterly Fee Application for Order Awarding

    Fees, Costs, and Reimbursement of Costs to Receiver and His Professionals (the

    “Application”).

           To the best of the Receiver’s knowledge, information, and belief formed after

    reasonable inquiry, the Application and all fees and expenses herein are true and accurate and

    comply with the Billing Instructions provided to the Receiver by the Securities and Exchange

    Commission.

           All fees contained in the Application are based on the rates listed in the fee schedule,

    attached as Exhibit 5. Such fees are reasonable, necessary, and commensurate with (if not

    below the hourly rate that is commensurate with) the skill and experience required for the

    activity performed.

           The Receiver has not included in the amount for which reimbursement is sought the

    amortization of the cost of any investment, equipment, or capital outlay (except to the extent

    that any such amortization is included within the permitted allowable amounts set forth in the

    Billing Instructions for photocopies and facsimile transmission).

           To the extent the Receiver seeks reimbursement for any service which the Receiver

    justifiably purchased or contracted for from a third party (such as copying, imaging, bulk

    mail, messenger service, overnight courier, computerized research, or title and lien searches),

    the Receiver has requested reimbursement only for the amount billed to the Receiver by the

    third-party vendor and/or paid by the Receiver to such vendor. The Receiver is not making a

    profit on such reimbursable services.
Case 8:20-cv-00325-MSS-AEP Document 88 Filed 05/18/20 Page 17 of 17 PageID 1566




           The Receiver believes that the fees and expenses included in this Application were

    incurred in the best interests of the Receivership Estate. With the exception of the Billing

    Instructions and the Court-approved engagements described above, the Receiver has not

    entered into any agreement, written or oral, express or implied, with any person or entity

    concerning the amount of compensation paid or to be paid from the Receivership Estate, or

    any sharing thereof.

                                                s/Burton W. Wiand
                                                Burton W. Wiand, as Receiver
